PER CURIAM.
Harrison Lee Finley appeals his sentence as both a prison releasee reoffender and habitual violent felony offender, arguing that it violated double jeopardy principles for him to be sentenced both as a prison releasee reoffender and as a habitual violent felony offender for a single robbery conviction. As appellant correctly acknowledges, we have held that such a sentence structure does not violate double jeopardy proscriptions and, accordingly, we affirm. See Barge v. State, 763 So.2d 1239 (Fla. 1st DCA 2000); Bloodworth v. State, 754 So.2d 894. (Fla. 1st DCA 2000); Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000); Miller v. State, 751 So.2d 115 (Fla. 1st DCA), rev. granted, 761 So.2d 330 (Fla.2000). We certify conflict with Lewis v. State, 751 So.2d 106 (Fla. 5th DCA 1999), and Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999).
JOANOS, LAWRENCE AND VAN NORTWICK, JJ., CONCUR.